440 F.2d 412
71-1 USTC  P 9370
JAMES RIVER APARTMENTS, INC., Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 15258.
United States Court of Appeals, Fourth Circuit.
Argued April 5, 1971.Decided April 29, 1971.

Edwin T. Steffy, Jr., Baltimore, Md.  (Philip Heller Sachs, Baltimore, Md., on the brief), for appellant.
Matthew Joel Zinn, Atty., Department of Justice (Johnnie M. Walters, Asst. Atty. Gen., Meyer Rothwacks, Ernest J. Brown, and William K. Hogan, Attys., Department of Justice, on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and CRAVEN, Circuit judges.
PER CURIAM:


1
We affirm on the opinion of the Tax Court, 54 T.C. 618.


2
Affirmed.